—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board disqualified claimant from receiving benefits upon a finding that she was discharged from her position as a regional administrator for the American Red Cross due to misconduct. The record establishes that claimant used the employer’s letterhead to write to the Member of Congress who represented her area criticizing his performance and accusing him of inaction regarding an allegedly corrupt Federally-funded housing program in her area, which had resulted in shoddy and substandard *621repairs being made on property owned by claimant. This letter was written without consulting her supervisor and was signed in her administrative capacity. By expressing her partisan political position on the employer’s letterhead, which could be construed as an endorsement by the employer, claimant violated the employer’s policy regarding standards of employee conduct and acted in a manner contrary to the employer’s interest as an impartial agency (see, e.g., Matter of Blaine [Sweeney], 244 AD2d 753; Matter of Rothman [Sweeney], 242 AD2d 818). Although claimant asserted that she was fulfilling her duties as the employer’s regional administrator in charge of helping the poor, the Board’s finding that her conduct rose to the level of misconduct is supported by substantial evidence (see, Matter of Bristol [New York State Elec. & Gas Corp. — Sweeney], 238 AD2d 644).
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.